Citation Nr: 1748254	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  02-13 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder to include major depressive disorder (service-connected psychiatric disability).

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus and/or service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service in the Army from July 1970 to February 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from and August 2002 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  (See January 2009 Board decision for detailed procedural history.)

These issues were before the Board in January 2009, November 2010 and March 2016 when they were remanded for additional development. 

In October 2008, the Veteran appeared at a Board hearing before a Veterans Law Judge who has since retired.  In June 2015, VA informed him of such and offered him the opportunity for another hearing.  In correspondence receive d in June 2015, the Veteran declined an additional hearing and requested adjudication on the current record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the Board truly regrets any further delay in this matter, remand is necessary because the requested development has not been completed.  Further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
When this issue was before the Board March 2016, it was remanded to obtain a medical opinion specifically addressing the claimed disabilities and the issue of a secondary relationship to service-connected PTSD and major depressive disorder.  The examiner was also directed to consider VA's own statements in connection with its rulemaking authority, which support an association between PTSD and hypertension.  In this regard, VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  The Board directed that this be addressed in the medical opinion.

While a VA medical opinion was obtained from a psychiatrist in June 2017, it is lacking in several regards.  First, the examiner did not address the VA's statements regarding an association between PTSD and hypertension in certain instances.  

Second, the examiner did not address the aggravation prong of the secondary service connection claims.  See 38 C.F.R. § 3.310 (2016).  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA psychiatrist who provided the June 2017 opinion.  If that examiner is unavailable, another similarly qualified examiner may provide an opinion.  If an examination is deemed necessary, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

(a) The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is aggravated by the Veteran's service-connected PTSD to include major depressive disorder.

(b) The examiner must also provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or is aggravated by the Veteran's service-connected PTSD to include major depressive disorder.  In this regard, the examiner should address the VA material cited above suggesting an association between PTSD and hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

Complete rationale must support all opinions expressed.  Also, for the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

